1 Mich. App. 441 (1965)
136 N.W.2d 774
PEOPLE
v.
WILLIAMS.
Docket No. 83.
Michigan Court of Appeals.
Decided September 20, 1965.
Rehearing denied November 3, 1965.
Leave to appeal Denied March 23, 1966.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Samuel H. Olsen, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Rheo C. Marchand, Assistant Prosecuting Attorney, for the people.
James A. Jameson, for defendant.
Leave to appeal denied by Supreme Court March 23, 1966. See 377 Mich 705.
LESINSKI, C.J.
Kenneth Hubert Williams appeals a conviction in the recorder's court of the city *443 of Detroit on a charge of robbery armed in violation of PA 1959, No 71 (CLS 1961, § 750.529 [Stat Ann 1963 Cum Supp § 28.797]). Represented by counsel, defendant expressly waived a jury trial.
Appellant's appeal is based on three charges of error, specifically that (1) the conviction was based on perjured testimony, (2) venue was not established and, (3) there was no evidence in the record to support a conviction of the crime charged.
There is no adequate showing in the record that perjured testimony was given by the complainant or other witnesses, although statements of the witnesses were inconsistent with one another. Bare inconsistencies must be resolved by the trier of the facts. The testimony presented in any case is affected by the credibility of witnesses and such is a matter to be determined by the trier of facts who hears and sees the witnesses and is best able to determine the weight to be accorded the various testimony. People v. Eger (1941), 299 Mich 49; People v. Chesbro (1942), 300 Mich 720; People v. Schram (1965), 1 Mich App 279.
The court in denying defendant's motion to set aside the adverse verdict and for a new trial stated that it had given due consideration to certain additional affidavits and memoranda of law submitted, however, it found no reason to alter its determination as to the credibility of the witnesses. In this we find no error.
Failure to establish venue is a matter to be preserved at trial. Defendant raised no objection at that time and will not be permitted to do so on appeal. Had it been raised at trial, it would have been a simple matter to correct. This objection to venue falls before the statute which provides that the indictment or information shall contain averments that the offense was committed in the county or within the jurisdiction of the court, and clearly *444 requiring that the question of venue be raised by the accused before the case is submitted for determination. CL 1948, § 767.45(3) (Stat Ann 1954 Rev § 28.985[3]). In further support of this holding we state that no verdict shall be invalid by reason of a nonprejudicial defect. People v. Thompson (1931), 255 Mich 252. The record clearly indicates that no one was misled in this case.
As to the third point raised on appeal it is sufficient to state that a review of the record and proceedings in this matter satisfies this Court that the accused was found guilty by the trial judge on facts and proofs sufficient to sustain the verdict. The trial court's determination that defendant used a dangerous weapon, to wit: a bottle, was a finding of fact within the statute and does not merit further discussion by this Court.
Verdict of guilty affirmed.
BURNS and WATTS, JJ., concurred.